Case 2:19-cv-06779-JFW-JC Document 121 Filed 06/16/20 Page 1 of 2 Page ID #:2348




    1
    2
    3
    4
                                                                           JS-6
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10
   11   PIA HOLMES,                      ) CASE NO.: 2:19-cv-06779-JFW-JC
   12                                    )
                  Plaintiff,             )
   13                                    ) JUDGMENT
   14        vs.                         )
                                         )
   15
        UNITED STATES VETERANS           ) Trial Date: 8/18/20
   16   INITIATIVE,                      )
   17
                                         )
                  Defendant.             )
   18   ________________________________ )
   19                                    )
        AND ALL RELATED CROSS-           )
   20   ACTIONS.                         )
   21                                    )
   22   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
   23         Pursuant to the Court’s June 9, 2020 order (Docket 115), judgment is
   24   entered in favor of Defendant UNITED STATES VETERANS INITIATIVE and
   25   against Plaintiff PIA HOLMES as follows:
   26   ///
   27   ///
   28   ///

                                              -1-
                                           JUDGMENT
Case 2:19-cv-06779-JFW-JC Document 121 Filed 06/16/20 Page 2 of 2 Page ID #:2349
